Opinion filed July 12, 2018




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00030-CR
                                   ___________

                  MICHAEL RAY ALCORTA, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 17-7751


                      MEMORANDUM OPINION
       Appellant, Michael Ray Alcorta, pleaded guilty to the third-degree felony
offense of possession of a controlled substance in a drug-free zone. Pursuant to the
terms of the plea agreement, the trial court convicted Appellant of the offense,
assessed his punishment at confinement for eight years and a $2,000 fine, suspended
the confinement portion of the sentence, and placed Appellant on community
supervision for five years. Soon thereafter, the State filed an application to revoke
community supervision. After a contested hearing on revocation, the trial court
found the State’s allegations to be true, revoked Appellant’s community supervision,
and imposed a reduced sentence of confinement for seven years. We dismiss the
appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief.1 Appellant has not
filed a response. Counsel also advised Appellant of his right to file a petition for
discretionary review with the clerk of the Texas Court of Criminal Appeals seeking
review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly
v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403
(Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. The record from the
revocation hearing shows that Appellant tested positive for a “very high” level of
methamphetamine, that he failed to report to his community supervision officer as
required, that he failed to pay any of the fine or the fees that he had been ordered to


        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
pay, and that he failed to perform community service as required. We note that proof
of one violation of the terms and conditions of community supervision is sufficient
to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001);
Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel Op.] 1978). Based
upon our review of the record, we agree with counsel that no arguable grounds for
appeal exist.2
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


July 12, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3